Wells, J. orally.
— The rule in criminal trials is, that all material allegations in the indictment must be proved. The color and kind of animal alleged to be stolen, are made material by being set out in the indictment. Whether it was necessary to make such allegations, is not the question before us, but there is no doubt that, if found in the indictment, they must be proved. The principle in this State has been already settled in State v. Noble, 15 Maine, 446.

Exceptions sustained and, new trial granted.